Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 04/21/2022.  Claims 1-23 have been presented for examination.  Claims 1-23 have been amended.  Claims 1-23 have been examined.

Election/Restrictions
Newly submitted amended claims are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: as stated by applicant in their remarks, on page 9, the amended claims are directed towards an encryption scheme that employs both symmetric and asymmetric encryption.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, amended claims 1-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 14-16, and 18-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10-12 and 14-16 recites the limitation "The method" in in line 1, respectfully. However, claims 10-12 and 14-16 all depend on a system claim. In order to advance the prosecution, the examiner will interpret claims 10-12 and 14-16 to depend on claim 9. Appropriate correction or further explanation is required. 

Claims 18-23 recites the limitation "The surgical hub" in in line 1, respectfully. However, claims 18-23 all depend on a method claim. In order to advance the prosecution, the examiner will interpret claims 18-23 to depend on claim 17. Appropriate correction or further explanation is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barral (Pub. No.: 2019/0374292 A1).
1) In regard to claim 1, Barral discloses the claimed surgical system for use in a surgical procedure (fig. 1: 100), comprising: 
a cloud server (fig. 1: 160); 
at least one surgical device (fig. 1: 134); and 
a surgical hub (fig. 1: 140) configured to communicably couple to the surgical device and the cloud server via a cloud network (fig. 1: 150), wherein the surgical hub comprises a control circuit (note, it is inherent the communication hub 140 has a processor) configured to: 
facilitates a secure network connection between the cloud server and the surgical device based on the authentication of the surgical device (¶0033), wherein the authentication of the surgical device comprises: 
receiving, by the cloud server, at least one authentication credentials corresponding to the surgical device (¶0056-¶0058); 
determining, by the cloud server, whether the at least one authentication credentials are accurate or counterfeit (¶0060); and 
transmitting, by the surgical device, an acknowledgement message to the cloud server based on a successful authentication of the surgical device (¶0060). 

2) In regard to claim 2 (dependent on claim 1), Barral further disclose the surgical system of claim 1, wherein the cloud server is configured to dynamically generate the at least one authorization credentials (¶0062). 

3) In regard to claim 3 (dependent on claim 1), Barral further disclose the surgical system of claim 1, wherein the surgical device is configured to encrypt the at least one authorization credentials and the cloud server is configured to decrypt the at least one authorization credentials, wherein the at least one authorization credentials are encrypted using a hash-based encryption scheme (¶0049 and ¶0060). 

4) In regard to claim 4 (dependent on claim 1), Barral further disclose the surgical system of claim 1, wherein the acknowledgement message indicates that the surgical device is ready to transmit and receive medical data (¶0066). 

5) In regard to claim 5 (dependent on claim 3), Barral further disclose the surgical system of claim 3, wherein in response to the received acknowledgement message by the cloud server, the cloud server transmits an update message to the surgical device (¶0061). 

6) In regard to claim 6 (dependent on claim 4), Barral further disclose the surgical system of claim 4, wherein the update message comprises an update to an associated control program for the surgical device (¶0061). 

7) In regard to claim 7 (dependent on claim 1), Barral further disclose the surgical system of claim 1, wherein the cloud server maintains a black list for unauthorized surgical devices (official notice is taken that both the concept and advantage is known for a sever to blacklist devices for connecting to the server, in order to increase the security of the system). 

8) In regard to claim 8 (dependent on claim 7), Barral further disclose the surgical system of claim 7, wherein surgical devices on the black list are prevented from: communicating through the cloud network, having functional access with the surgical hub, or having full functionality when they are connected to the surgical hub (official notice is taken that both the concept and advantage is known for a sever to blacklist devices for connecting to the server, in order to increase the security of the system). 

9) In regard to claim 9, claim 9 is rejected and analyzed with respect to claim 1 and the references applied. 
 
10) In regard to claim 10 (dependent on claim 7), claim 10 is rejected and analyzed with respect to claim 2 and the references applied. 

11) In regard to claim 11 (dependent on claim 7), claim 11 is rejected and analyzed with respect to claim 3 and the references applied. 

12) In regard to claim 12 (dependent on claim 7), claim 12 is rejected and analyzed with respect to claim 4 and the references applied. 

13) In regard to claim 13 (dependent on claim 9), claim 13 is rejected and analyzed with respect to claim 5 and the references applied. 

14) In regard to claim 14 (dependent on claim 10), claim 14 is rejected and analyzed with respect to claim 6 and the references applied. 

15) In regard to claim 15 (dependent on claim 7), claim 15 is rejected and analyzed with respect to claim 7 and the references applied. 

16) In regard to claim 16 (dependent on claim 14), claim 16 is rejected and analyzed with respect to claim 8 and the references applied. 

17) In regard to claim 17, claim 17 is rejected and analyzed with respect to claim 1 and the references applied. 

18) In regard to claim 18 (dependent on claim 13), claim 18 is rejected and analyzed with respect to claim 2 and the references applied. 

19) In regard to claim 19 (dependent on claim 13), claim 19 is rejected and analyzed with respect to claim 3 and the references applied. 

20) In regard to claim 20 (dependent on claim 15), claim 20 is rejected and analyzed with respect to claim 5 and the references applied. 

21) In regard to claim 21 (dependent on claim 16), claim 21 is rejected and analyzed with respect to claim 6 and the references applied. 

22) In regard to claim 22 (dependent on claim 13), claim 22 is rejected and analyzed with respect to claim 7 and the references applied. 

23) In regard to claim 23 (dependent on claim 22), claim 23 is rejected and analyzed with respect to claim 8 and the references applied.

Response to Arguments
Applicant's arguments with respect to the amended claims, based solely on the amendments to the claims, have been considered but are moot because the arguments do not apply to the previous claims which are the claims at issue due to the restriction by original presentation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684